

115 HRES 853 IH: Calling upon the people of the United States to recognize International Chart Day on April 26, 2018, in celebration of charts and infographics of all types.
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 853IN THE HOUSE OF REPRESENTATIVESApril 26, 2018Mr. Takano submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONCalling upon the people of the United States to recognize International Chart Day on April 26,
			 2018, in celebration of charts and infographics of all types.
	
 Whereas charts have been around for hundreds of years as a tool to translate complex information; Whereas charts and infographics give users the ability to provide information through a variety of means, such as line graphs, bar graphs, data maps, Venn diagrams, scat­ter­plots, pie charts, and histograms;
 Whereas charts, when properly employed, appeal to the brain’s ability to process perceptual features and unearth patterns and trends that large amounts of data often hide;
 Whereas celebrated Western innovators have embraced the power of charts and statistics to advance and improve social and cultural conditions, including nurse and statistician Florence Nightingale, economist and pie chart inventor William Playfair, epidemiologist Dr. John Snow, who used maps to solve the riddle of the 1854 Broad Street cholera outbreak, and American scholar Edward Tufte;
 Whereas a chart with a complete set of data is an effective tool for dispelling common misconceptions;
 Whereas a public that is able to effectively assess quantitative information will be less susceptible to misinformation campaigns;
 Whereas a properly sourced and labeled chart allows consumers to validate the data for themselves, and potentially extrapolate more information as they adjust the data boundaries;
 Whereas in almost every profession, from teaching to engineering to plumbing to healing, charts are used to share information quickly and efficiently;
 Whereas roughly 6,500 languages are spoken in the world, and visual forms of information can interpret knowledge with minimal use of a common language; and
 Whereas Congress has effectively used charts on the floor of the House of Representatives and Senate to support positions on policy: Now, therefore, be it
	
 That the House of Representatives— (1)supports the efforts to celebrate charts and infographics;
 (2)encourages the public to use charts to become smarter consumers of information; (3)recognizes the hard work of the infographic-creating community to provide the public with alternative means of absorbing knowledge, news, and information; and
 (4)calls upon the people of the United States to recognize International Chart Day. 